O’DONNELL, Judge,
concurring in the result:
Although I agree that the conviction should be set aside, I reach that conclusion by a slightly different route from that of the majority.
The basic principle, as noted by the majority, is that the Government may not use false testimony to obtain a conviction or permit false testimony to go uncorrected. See Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972). Not every use of tainted testimony, however, requires reversal. The test as enunciated by the Supreme Court is whether “a conviction obtained by the knowing use of perjured testimony is fundamentally unfair, and must be set aside if there is any reasonable likelihood that the false testimony could have affected the judgment of the jury.” United States v. Agurs, 427 U.S. 97, 103, 96 *640S.Ct. 2392, 2397, 49 L.Ed.2d 342 (1976) (Footnotes omitted). My difficulty is concluding that the false testimony in this case could have affected the outcome.
In addressing this issue, it is necessary to consider the context in which the false testimony arose. The appellant contended at trial that the victim consented to his advances and in support of this testified that he and the victim smoked marihuana before the sexual activity began. During her cross-examination, the victim denied smoking marihuana with the appellant. Also, in response to questions from the defense counsel, she stated that she did not smoke marihuana at all and specifically denied smoking marihuana in her room. The Government also called Private First Class Judy Kell, the victim’s roommate. On cross-examination, she testified that the victim often smoked marihuana in the room and that she smoked a marihuana cigarette in the room shortly after the appellant departed on the evening in question.
After the Government rested, the trial counsel questioned the victim privately about her use of marihuana. At this time, she admitted that she used marihuana and had smoked a marihuana cigarette after the incident. However, she denied smoking with the appellant at any time.1 The prosecutor did not inform the judge at all nor did he inform the defense of this information until the judge had retired to deliberate on the findings. Moreover, the trial counsel during cross-examination of another defense witness, also a roommate of the victim, asked whether she had ever seen the victim use marihuana. He received a negative reply.
The question of marihuana-smoking was relevant initially to the extent it tended to show that the sexual activity was voluntary. The false testimony, however, related only to marihuana smoking in general and in her room. The victim never recanted her testimony that she had never smoked with the appellant. The false testimony, therefore, had no direct application to the question of whether the victim consented to the sexual acts. For this reason, I do not believe that this testimony had any bearing on the conviction.2 Accordingly, if this were the only matter before us, I would not be inclined to set aside the conviction. However, as the majority points out, the trial counsel exploited the false testimony by soliciting misleading information during subsequent cross-examination and by engaging in misleading argument during final argument on the merits. This raises considerations of professional responsibility which I trust will be reviewed by appropriate authorities.
In my view, this Court has a supervisory responsibility for the administration of justice in the court-martial system and should be able to set aside a conviction in an appropriate case even though there may be no prejudice to the accused in the strict sense. As the Ninth Circuit stated in an analogous situation:
[Ejven though we could not be persuaded that the defendant had' been seriously prejudiced, if the prosecutorial conduct was [censurable] we might reverse a conviction in the interest of keeping the administration of justice beyond the “suspicion of reproach,” or, perhaps, as a prophylactic against willful prosecutorial misconduct.
United States v. Gerard, 491 F.2d 1300, 1302-63 (9th Cir. 1974) (citations omitted).
As I believe this is an appropriate case for invoking such a rule, I join with the majority in setting aside the conviction.

. This information is contained in an affidavit of the trial counsel filed with the Court.


. The question of marihuana-use was also relevant to the victim’s credibility since it related to the commission of a felony. Military Rule of Evidence 608(b). Even here, I do not believe, considering the prevalence of marihuana-use in general and in the military in particular, that an admission by the victim that she had previously smoked marihuana and smoked it after the incident would have impeached her credibility sufficiently to affect the outcome of the case. Indeed, evidence that she smoked it after the incident could well have supported her testimony that she had been sexually attacked on the rationale that she smoked it because she was emotionally distraught.